Title: To Benjamin Franklin from Peter Collinson, 19 [April or July] 1765
From: Collinson, Peter
To: Franklin, Benjamin


Friday [April or July] 19: 1765
P Collinson Incloses to his Dear Friend the Receipt for the Box of Seeds to Doctor Hope. That and my Letter I Desire He will Inclose in a Frank to the Doctor.
Doctor Pringle no doubt will procure a Frank.
I hope you received a Letter Inclosed to Mee per S: Wharton of Philadelpa:


paid postage
£2:
  6


Charges of the box Seeds to Edinburgh
  2:
  



  4:
  6


